INGRAHAM, J.
The testator died in Asbury Park, in the state of New Jersey, on August 17, 1904, leaving a last will and testament *552which was admitted to probate by the probate court of Sussex county, N. J., and subsequently the surrogate of New York county granted ancillary letters testamentary. The only substantial question presented on this appeal is whether the surrogate correctly decided, upon a preliminary investigation by him, that the testator died a resident of the state of New York. He died on August 17, 1904. He was born in the town of Newton, N. J. He appears to have lived there for upwards of 25 years, and then removed to Newark, N. J., where he lived for a period of 20 years, owning the house in which he lived. About 12 or 15 years before his death he broke up his home at Newark, spent the summer at Newton, in the state of New Jersey, and about the 1st of November came to New York, lived in a boarding house during the winter, leaving New York again for New Jersey about the 1st of March.
Subsequently he generally spent the winters in New York. In the fall of 1903 he came to New York, boarding at Miller’s Hotel, stayed there for a few months, and left about the 1st of March, 1904, and took up his residence in Newton, N. J. He retained no room at the hotel and subsequently had no New York residence, and had no property of any kind in this state. When he left he stated that he did not intend to return to New York, but did intend to remain permanently at Newton. There is no evidence that the testator had a residence in the state of New York at the time of his death, and the case of the Comptroller depends entirely upon the fact that the testator had voted in New York in 1900, and that he had paid a personal tax for several years prior to his death as a resident of New York, and had described himself in some instruments that he executed as a resident of New York before March 1, 1904. It seems that he voted in the state of New York in the years 1900 and 1901, but it does not appear that he voted subsequent to that time. Assuming that this evidence would be sufficient to justify a finding that the testator was a resident of the state of New York prior to the year 1904, the evidence is quite convincing that he gave up his residence in New York when he left in the spring of 1904, returned to the state of his birth, where he had lived the most of his life, with the intention of making that state his home. There was certainly nothing thereafter to justify the finding that he continued to be a resident of the state of New York. He had no actual residence here. Had no property here, and the courts of the state of New Jersey have accepted jurisdiction of his estate, and determined that the testator was a resident of the state of New Jersey. Certainly, to justify the courts of this state in reversing that decision, there must be proof to show that the testator was actually a resident of the state of New York at the time of his death.
I think, therefore, that the order appealed from should be reversed, with $10 costs and disbursements, and the proceeding dismissed.
MCLAUGHLIN, CLARKE, and SCOTT, JJ., concur.